DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
Claims 1-15 are pending.

Priority
Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).
Claim 1 recites the following limitation “a dry second cloth while said portion of said vehicle surface is still heated by said steam” that was first introduced and supported in the CIP application, and 
The priority date for claims 1-15 is October 25, 2016 (the filing date of the continuation-in-part application).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0114116 to Williams in view of U.S. Patent No. 6,834,406 to Loizzo et al. and the Washing and Drying FAQ from the GTA in Detail webpage (www.gtaindetail.com/faq/wash.html where the archived version dated February 23, 2007 can be found at https://web.archive.org/web/20070223142916/http://gtaindetail.com/faq/wash.html) (hereinafter referred to as “the GTA article”).
As to claim 1, Williams discloses a method for cleaning vehicles without the use of detergents (see Williams paragraph [0020]), comprising the steps of: (1) applying a stream of pressurized steam to a limited portion of the exterior surface of a vehicle such that at least a portion of said stream of pressurized steam condenses on said vehicle surface and heats the surface (see Williams paragraph [0027], [0030] and claim 1); wiping the condensed steam from said limited portion of said vehicle surface with a first cloth (see Williams paragraphs [0027], [0031] and claim 1); wiping said limited portion of said vehicle surface with a second cloth, said second cloth comprising a microfiber material (see Williams paragraphs [0029], [0031] and claim 7); and repeating steps 1-3 on other limited portions of the exterior surface of the vehicle to clean the exterior surface of the vehicle (see Williams paragraph [0031] and claim 1).
Williams does not explicitly disclose said wiping the condensed steam from said vehicle surface is a dry second cloth while said portion of said vehicle is still heated by said steam in a single back and forth motion.  Having the second towel be a dry towel is known in the art and does not provide patentable significance (see Loizzo col. 1, lines 21-25 disclosing that it is known in the art to use dry cloths after a damp cloth to dry a surface; see also GTA article page 2, second to last paragraph where it is known in the art to use a second dry cloth after drying with a first damp cloth).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the second cloth be a dry cloth as disclosed by Loizzo and/or the GTA article to remove residual moisture (see GTA article page 2, second to last paragraph).  Regarding the limitation “while said portion of said vehicle surface is still heated by said steam,” since the combination of Williams, Loizzo and the GTA article discloses that the second cloth is used after the first cloth and before moving onto the next limited portion as well as that drying the vehicle is performed in order to prevent water spots and clean up damp areas (see Williams paragraph [0031] and GTA article page 2, second to last paragraph), it is reasonably expected that one of ordinary skill in the art at the time of filing would immediately perform the second wiping after the first wiping in order to remove remaining water on the surface before evaporation and avoid water spots and to be able to move onto the next portion of the vehicle quickly and in a time-efficient manner.  It is well known in the art to use a back and forth motion to clean a surface in routine cleaning and the number of back-and-forth motions is a result-effective variable that one of ordinary skill in the art would optimize based on the cleaning.
As to claim 2, the combination of Williams, Loizzo and the GTA article discloses that said stream of pressurized steam can have a pressure in the range of 65-75 psi (see Williams claim 2).
As to claim 3, the combination of Williams, Loizzo and the GTA article discloses that the stream of pressurized steam can have a temperature in the range of 295 to 310F (see Williams claim 3).
As to claim 4, the combination of Williams, Loizzo and the GTA article discloses that the stream of pressurized steam can have a temperature in the range of 300 to 305F (see Williams claim 4).
As to claim 5, the combination of Williams, Loizzo and the GTA article discloses that the first cloth can comprise a double-sided loop pile (see Williams claim 5).
As to claim 6, the combination of Williams, Loizzo and the GTA article discloses that the second cloth can comprise 100% smooth cotton (see Williams claim 6).
As to claim 7, the combination of Williams, Loizzo and the GTA article discloses that the stream of pressurized steam can comprise distilled water vapor (see Williams claim 8).
As to claim 8, the combination of Williams, Loizzo and the GTA article discloses that the stream of pressurized steam can be applied onto said portion of the exterior surface of the vehicle from a distance greater than approximately 12 inches from said portion of the exterior surface (see Williams claim 9).
As to claims 9 and 10, the combination of Williams, Loizzo and the GTA article discloses that the stream of pressurized steam can be applied onto the vehicle surface using a back and forth motion (see Williams claim 10) wherein said back and forth motion can be repeated at least 5 times (see Williams claim 11).
As to claim 11, the combination of Williams, Loizzo and the GTA article discloses that the stream of pressurized steam can comprise saturated steam (see Williams claim 12).
As to claim 12, the combination of Williams, Loizzo and the GTA article discloses that at least a portion of said stream of pressurized steam can be applied onto said vehicle surface by scrubbing said vehicle surface with a wand having a brush attachment comprising: a brush head attachment; a sponge centrally disposed in the brush head attachment; and a cloth cover surrounding at least a portion of the brush attachment (see Williams claim 13).
As to claim 13, the combination of Williams, Loizzo and the GTA article discloses that method can further comprise the step of pre-treating the first cloth with said stream of pressurized steam prior to step 2 (see Williams claim 14).
As to claim 14, the combination of Williams, Loizzo and the GTA article discloses that said stream of pressurized steam can have a pressure in the range of 65-75 psi, which falls within the claimed range of 40 to 120 psi (see Williams claim 2).
As to claim 15, the combination of Williams, Loizzo and the GTA article discloses that the steam can be applied directly to the surface (see Williams paragraph [0025] and claim 13) and as such, would be applied onto said portion of the exterior surface of the vehicle from a distance no greater than approximately 12 inches from said portion of the exterior surface.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument since U.S. Patent App. Pub. No. 2005/0183752 to Williams is no longer relied upon and instead U.S. Patent App. Pub. No. 2011/0114116 to Williams is now relied upon as the primary reference as discussed above.
Williams ’116 discloses cleaning limited portions of the vehicle as well as wiping with a second cloth after the wiping the condensed steam with a first cloth and then moving onto the next limited portion of the vehicle surface to clean.  As discussed above, Loizzo and the GTA article are merely relied upon for disclosing that the second cloth used is known to be a dry cloth in order to remove residual moisture due to a damp first cloth.  Since Williams ‘116 discloses that the vehicle is cleaned in limited portions and that the second wipe is performed after the first wipe prior to moving onto the next 
In response to applicant's argument that the cited prior art does not disclose the static charge or the removal of impurities from within the pores, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since the combination of references discloses the same steps, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Applicant’s remaining arguments with respect to the GTA article are considered moot as the GTA article is now only relied upon for the disclosure that it is known to have the second cloth be a dry cloth (where Loizzo is also relied upon for support of said disclosure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714